OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
On February 4, 2003, two men, one of whom displayed a handgun, accosted the victim inside a Brooklyn coffee shop, yanked a gold chain off his neck, rifled his pockets for money and fled with their loot. Later that day at the precinct station house, the police showed the victim two photographic arrays, one of which was a six-photograph array containing a picture *862taken of defendant after an arrest the previous month. The victim identified defendant as the robber with the gun. One week later, on February 11, 2003, the victim saw defendant on the street and called the police. When the police arrived, the victim pointed out defendant as one of the men who had robbed him. Defendant was immediately arrested, and charged with robbery in the first and second degrees and two weapons possession counts.
After defendant’s arraignment on the indictment on March 26, 2003, the People served timely notice under CPL 710.30 (1) (b) of the February 11, 2003 on-the-street point-out. The notice did not mention the February 4, 2003 photographic identification. Defense counsel subsequently learned about it, however, sometime during pretrial discovery. On October 16, 2003, defendant moved to preclude the victim’s in- and out-of-court identifications of him on the ground that the People did not provide adequate and timely CPL 710.30 (1) (b) notice because of the omission of the photographic identification. Supreme Court denied the motion.
Following a jury trial, defendant was convicted on March 2, 2004 of robbery in the first degree; he was sentenced on May 27, 2004 to 15 years' in prison plus five years of postrelease supervision. The Appellate Division affirmed the judgment of conviction, concluding that “[u]nder the circumstances of this case, the prosecution discharged its statutory obligation to provide notice of intent to offer identification testimony at trial” (28 AD3d 677 [2d Dept 2006]).
We agree. The People acknowledge that the customary and better practice is to give defendant notice of all prior police-arranged identifications made by a witness from whom they intend to elicit in-court identification testimony. CPL 710.30 (1) (b), however, only mandates preclusion in the absence of timely notice “specifying” the pretrial identification evidence “intended to be offered” at trial. Because evidence of a witness’s pretrial photographic identification of an accused is not admissible in the prosecution’s case-in-chief (see People v Cioffi, 1 NY2d 70 [1956]; People v Caserta, 19 NY2d 18 [1966]), the People could not intend to offer it at trial, and therefore the CPL 710.30 (1) (b) notice in this case was adequate.
While the dissent puts forward sound policy reasons to support notice of photographic arrays, we are unwilling to read the statute more expansively than the Legislature has chosen to write it, especially when the remedy is preclusion. Further, the *863Appellate Division’s decisions in this case and in People v Simmons (221 AD2d 484 [2d Dept 1995]) belie any notion that we are today upending the “common understanding” of the correct answer to a question that we have never before been asked (see dissenting op at 865).